12‐4687‐cv
         Harty v. Greenwich Hospitality Group

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT


                                                SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.


 1             At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3       City of New York, on the 28th day of October, two thousand thirteen.
 4
 5       PRESENT:
 6
 7               JON O. NEWMAN,
 8               ROSEMARY S. POOLER,
 9               DEBRA ANN LIVINGSTON,
10
11                             Circuit Judges.
12       _______________________________________________
13
14       OWEN HARTY, 
15
16                                        Plaintiff‐Appellant,

17                       ‐v.‐                                                       No. 12‐4687‐cv
18
19       GREENWICH HOSPITALITY GROUP, LLC, D/B/A HAMPTON INN & SUITES,

20                             Defendant‐Appellee.
21       _______________________________________________


                                                               1
 1                                       JOHN F. WARD, John F. Ward, PLLC, Royersford, PA
 2                                       (Thomas  B.  Bacon,  P.A.,  Cooper  City,  FL,  on  the
 3                                       brief), for Plaintiff‐Appellant.

 4                                       JOHN  B.  FARLEY  (Joshua  Auxier,  on  the  brief),
 5                                       Halloran & Sage LLP, Hartford, CT, for Defendant‐
 6                                       Appellee.

 7          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

 8   DECREED that the judgment and order of the District Court is AFFIRMED.

 9          Owen Harty appeals from a judgment and order of the United States District

10   Court for the District of Connecticut (Covello, J.) dated October 31, 2012 dismissing

11   his claim under Title III of the Americans with Disabilities Act (ADA).  42 U.S.C.

12   § 12181 et seq.  Harty claims the district court erred in dismissing his complaint for

13   lack of subject matter jurisdiction under  FED. R. CIV. P. 12(b)(1).  We disagree.  We

14   assume the parties’ familiarity with the facts and procedural history. 

15          On appeal from a dismissal pursuant to FED. R. CIV. P. 12(b)(1), “we review

16   factual findings for clear error and legal conclusions de novo.” Makarova v. United

17   States,  201  F.3d  110,  113  (2d  Cir.  2000).    To  establish  standing,  a  plaintiff  must

18   demonstrate (1) an “injury in fact” that is “concrete and particularized” and “actual

19   or imminent, not conjectural or hypothetical,” (2) “a causal connection between the

20   injury and the conduct complained of,” and (3) redressability of the injury by a


                                                    2
 1   favorable  decision.    Lujan  v.  Defenders  of  Wildlife,  504  U.S.  555,  560‐65  (1992).    A

 2   plaintiff  seeking  injunctive  relief  cannot  rely  on  past  injury  to  satisfy  the  injury

 3   requirement, but must show a likelihood that he or she will be injured in the future. 

 4   See City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983);  Deshawn E. ex rel. Charlotte E.

 5   v. Safir, 156 F.3d 340, 344 (2d Cir. 1998).  In the ADA context, we have previously

 6   found standing where a plaintiff (1) alleges past injury under the ADA, (2) shows

 7   that  it  is  reasonable  to  infer  from  his  or  her  complaint  that  the  discriminatory

 8   treatment will continue, and (3) shows that it is reasonable to infer that he or she

 9   “intend[s] to return to [the public accommodation].”  Kreisler v. Second Ave. Diner

10   Corp., 2013 WL 5340465, No. 12‐4093‐cv, at * 2 (2d Cir. Sept. 25, 2013) (per curiam).

11          We  conclude  that  Harty  has  failed  adequately  to  demonstrate  a  basis  for

12   inferring that he will return to Stamford, Connecticut for an overnight stay.1  Harty,

13   a Florida resident, claims that he often visits his family in Nyack, New York, a short


            1
               Harty argues that it would be a “futile gesture to stay at the [Hampton Inn]
     unless  [he  is]  willing  to  suffer  discrimination.”  At  oral  argument,  his  attorney
     asserted that under our recent decision in Kreisler v. Second Ave. Diner Corp., such
     deterrence is a cognizable injury under the ADA.  Kreisler, 2013 WL at *2.  Assuming,
     arguendo, that under Kreisler, Harty does not need to demonstrate an intention to
     return to the Hampton Inn in Stamford, Connecticut, but rather must allege that he
     is deterred from staying there, his complaint and affidavit must still give rise to “a
     reasonable inference that he would frequent [the Inn] were the violation remedied”
     Id. at *3 ‐‐ an inference that we conclude cannot be drawn.

                                                     3
 1   distance from Stamford, Connecticut.  Despite dozens of trips to Nyack over the last

 2   thirty years, however, Harty specifies only a single occasion on which he stayed

 3   overnight in Stamford ‐‐ namely, the occasion giving rise to his complaint.  While

 4   he  asserts  that  he  frequently  visits  Connecticut  as  part  of  his  travels  to  Nyack,

 5   moreover, Harty’s complaint does not evidence any concrete plan to stay overnight

 6   in Stamford in the future. 

 7          Further, Harty’s assertion that he “constantly travel[s] nationwide and visit[s]

 8   gun shows throughout the country” lacks the specificity necessary to establish an

 9   ongoing injury caused by the Stamford Hampton Inn’s alleged ADA violations.  In

10   particular, this claim establishes that Harty travels frequently, but not that he has

11   any present intentions to travel to Stamford for an overnight visit.  Harty’s assertion

12   that he visits public accommodations as an ADA “tester” is similarly unavailing as

13   it too lacks the requisite link to Stamford, Connecticut.

14          We have reviewed Harty’s remaining arguments and find them to be without

15   merit.  For the foregoing reasons, the order of the District Court is AFFIRMED. 

16                                                     FOR THE COURT:
17                                                     Catherine O’Hagan Wolfe, Clerk




                                                   4